Pee Curiam.
In this matter no further statement of facts is necessary other than that application was made by relator to the superintendent of buildings of the city of Newark for a permit to erect thirty-two garages to house one automobile each, and such permit was refused, for the reason that such structures upon the premises of relator would he in violation of the zoning ordinance of the city. A hoard of adjustment exists in the city of Newark in pursuance of the terms of Pamph. L. 1924, ch. 146, and relator had not appealed to that board from the ruling or refusal of the superintendent of buildings.
We conclude that relator must exhaust the remedies through such agencies as the legislature has set up for that purpose before applying for the allowance of the discretionary writ of this court. Florenzie v. East Orange, 88 N. J. L. 438.
The rule to show cause is dismissed.